Case 6:17-cv-00947-RRS-CBW Document 41 Filed 04/27/20 Page 1 of 2 PageID #: 223




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 JASON BASS                                   CIVIL ACTION NO. 17-cv-0947

 VERSUS                                       JUDGE SUMMERHAYS

 BERRY BROS GENERAL                           MAGISTRATE JUDGE
 CONTRACTORS INC                              WHITEHURST


                                JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, and

 considering the lack of objections filed, and concurring with the findings of the

 Magistrate Judge under the applicable law;

       IT IS ORDERED that the Joint Motion for Approval of Confidential

 Settlement Agreement and Release [Doc. 30] and the Unopposed Motion for Award

 of Attorney’s Fees and Costs [Doc. 37] is GRANTED.

       THUS DONE AND SIGNED at Lafayette, Louisiana, this the 27th day of

 April, 2020.



                                     UNITED STATES DISTRICT JUDGE
Case 6:17-cv-00947-RRS-CBW Document 41 Filed 04/27/20 Page 2 of 2 PageID #: 224
